 Case 1:21-mj-00027-MJA Document 31 Filed 03/31/21 Page 1 of 1 PageID #: 205

                   UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF WEST VIRGINIA
Cheryl Dean Riley       OFFICE OF THE CLERK OF COURT                 Michelle Widmer-Eby
Clerk of Court               POST OFFICE BOX 471                        Chief Deputy Clerk
                        WHEELING, WEST VIRGINIA 26003
                                 (304) 232-0011
                            Facsimile (304) 233-2185




Office of the Clerk of the Court:
Care of Hon. Thomas F. Hogan
333 Constitution Avenue Northwest
 Washington, DC 20001

March 31, 2021

                                     Re: USA v. George Pierre Tanios
                                     WVND Case Number 1:21mj27
                                     Your case number is: 1:21 cr 222

Dear Judge Hogan:

       Pursuant to your office’s request, this correspondence is in reference to the
above-styled case in which this court held a Rule 5 Arrest and Detention
Hearing. Pursuant to our notice filed in CM/ECF on March 23, 2021, all public
documents for this case can be obtained by your court via PACER. If your court needs
to obtain any restricted documents filed in this court, please email
InterdistrictTransfer_WVND@wvnd.uscourts.gov.
       In addition, as you have requested, we are enclosing herewith one (1) thumb
drive marked US v Tanios which was produced by the USA in these
proceedings. Further copies should be obtained from the USA.

Sincerely,


Cheryl Dean Riley,
Clerk

by: J. Schoonover Deputy Clerk
Enc. Thumb Drive



P.O. Box 2857                        P.O. Box 1518                    217 W. King Street
Clarksburg, WV 26302                Elkins, WV 26241              Martinsburg, WV 25401
(304) 622-8513                       (304) 636-1445                       (304) 267-8225
